t c memo united_states tax_court don d coffman and debra coffman petitioners v commissioner of internal revenue respondent docket no filed date don d coffman and debra coffman pro_se jean song for respondent memorandum opinion nameroff special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure plus an accuracy-related_penalty under sec_6662 a of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the court’s rules_of_practice and procedure after concessions by both parties the issues to be decided are whether petitioners are entitled to a deduction for charitable_contributions whether petitioners are entitled to a deduction on schedule a for miscellaneous business_expenses whether petitioners are entitled to a deduction under sec_179 whether petitioners are entitled to deductions for home_office expenses and whether petitioners are liable for the accuracy-related_penalty some of the facts have been stipulated and they are so found petitioners resided in canyon lake california at the time of the filing of their petition charitable_contributions petitioners claimed a deduction for charitable_contributions for dollar_figure consisting of cash gifts of dollar_figure and dollar_figure of gifts other than cash or check a form_8283 noncash charitable_contributions was attached to the return and detailed contributions of four separate groups of property items the fair_market_value of which allegedly totaled dollar_figure respondent disallowed the entire claimed deduction petitioners now concede that they are not entitled to the deduction for the noncash gifts as set forth on form_8283 while respondent concedes that petitioners have substantiated dollar_figure of cash gifts petitioner don coffman mr coffman testified that part of the cash gifts consisted of his estimate of currency that petitioners contributed when they went to church on sundays he maintained no records of such contributions he did not participate in the church’s envelope system whereby the church would have a record of his donations mr coffman estimated that he gave no less than a dollar_figure bill each time he attended the church on the other hand mrs coffman testified with regard to one check in the record that it was given to the church because they did not have any cash at the time petitioners have not indicated the manner in which they determined the total amount given to the church charitable_contributions are deductible under sec_170 only if verified under regulations prescribed by the secretary see sec_170 pursuant to the regulations contributions of money are required to be substantiated by one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date and the amount of the contribution or in the absence of a canceled check or receipt other reliable written records showing the name of the donee the date and the amount of the contribution see thorpe v commissioner tcmemo_1998_123 sec_1_170a-13 a income_tax regs contributions of property other than money are required to be substantiated by a receipt from the donee charitable_organization showing the name and address of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances see thorpe v commissioner supra sec_1_170a-13 income_tax regs where it is unrealistic to obtain a receipt taxpayers must maintain reliable written records of their contributions see daniel v commissioner tcmemo_1997_328 sec_1 170a- b income_tax regs on this record we hold that petitioners have failed to substantiate any gifts of currency to their church the second category of charitable_contribution consists of seven checks written by mrs coffman totaling dollar_figure to the temescal canyon high school petitioners’ youngest daughter was a senior at the high school in the parents and school authorities decided to put on a graduation night party in the form of an amusement park they secured the services of an individual who worked for the disney company who assisted the various committees in designing items for the party many parents and neighbors contributed to this function the students who attended this function had to pay an admission fee but petitioners’ substantiation does not include any payment for admission basically petitioners and other parents were spending money to fund a graduation party for the seniors their purpose of using the amusement park theme to prevent partying and drinking by the graduates is commendable but it does not elevate the cost of the party to a charitable deduction respondent is sustained on this issue the third category of charitable_contributions consists of a check and a credit card slip showing that mrs coffman bought certain items in connection with a rummage sale for the benefit of a children’s hospital mrs coffman could not remember what she bought nor their values allegedly she donated what she purchased back to the hospital but there is no substantiation of that fact under these circumstances no charitable_contribution_deduction is allowable miscellaneous business_expenses petitioners claim miscellaneous business_expenses for job search of dollar_figure tax preparation of dollar_figure safety deposit box of dollar_figure and professional dues of dollar_figure mr coffman is a technical salesman in the glue industry petitioners concede the job-hunting expense item and have adequately substantiated professional expenses of dollar_figure to tappi technical association of paper and pulp industry the claimed deduction for dollar_figure fora subscription to the los angeles times a newspaper of general distribution does not qualify as a business deduction see sec_262 31_tc_1249 no information was submitted with regard to the tax preparation and safety deposit box sec_179 petitioners filed a schedule c on which they claimed a sec_179 deduction of dollar_figure petitioners agree that the filing of the schedule c was erroneous and that the claimed deduction should have been claimed on schedule a as an employee_business_expense of mr coffman’s moreover the dollar_figure is conceded as an erroneous combination of two computer printouts one for dollar_figure and one for dollar_figure pertaining to the same assets therefore the issue is whether petitioners are entitled toa sec_179 deduction for dollar_figure with regard to petitioners’ cost for a computer of dollar_figure a printer fax of dollar_figure and a desk and chair of dollar_figure after a review of the record we conclude that petitioners have substantiated the purchase of the desk and chair for use in mr coffman’s home_office and that they are entitled to a miscellaneous itemized_deduction for dollar_figure see sec_67 sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner’s business 290_us_111 a trade_or_business includes the trade_or_business of being an employee see 91_tc_352 54_tc_374 sec_262 provides that no deduction shall be allowed for personal living or family_expenses sec_179 provides that a taxpayer may elect to expense in the year placed_in_service the cost of sec_179 property acquired for use in the active_conduct_of_a_trade_or_business sec_280f a however provides that an employee may not claim a sec_179 deduction for listed_property unless the employee’s use of the listed_property is for the convenience_of_the_employer and required as a condition_of_employment listed_property includes any computer_or_peripheral_equipment see sec_280f a iv the convenience_of_the_employer and required as a condition_of_employment tests are essentially the same see 71_tc_216 affd per curiam 614_f2d_398 5th cir in order to satisfy the condition_of_employment reguirement the use of the property must be required in order for the employee to perform the duties of his or her employment properly see sec_1_280f-6t a temporary income_tax regs fed reg date whether the use of the property is so required depends on all the facts and circumstances the standard is an objective one see 43_tc_697 affd per curiam 351_f2d_308 1st cir the employer need not explicitly require the employee to use the property similarly a mere statement by the employer that the use of the property is a condition_of_employment is not sufficient see sec_1 280f- 6t a temporary income_tax regs supra petitioners have not demonstrated that the acquisition of the computer equipment was for the convenience of mr coffman’s employer therefore they are not entitled to a sec_179 deduction for those assets home_office petitioners did not claim a deduction for home_office on their return which failure petitioners contend was inadvertent petitioners now claim that they are entitled to claim home_office_deductions totaling dollar_figure pertaining to mrs coffman’s schedule c business and mr coffman’s employment petitioners’ and federal income taxes were before this court in docket no 22154-97s for which summary opinion was filed on date in that opinion we held that mr coffman was entitled to a deduction for home_office based upon percent of the qualified expenses as an itemized_deduction on schedule a we held further that mrs coffman was not entitled to a deduction for a home_office expense because of the provisions of sec_280a and the fact that her schedule c for d c enterprises reflected a loss of dollar_figure in the case involving and respondent had not contested the substantiation of the claimed gualified expenses which petitioners used in computing their home_office_deductions in the instant case respondent has agreed to accept the court’s findings for and however respondent contends that petitioners have not substantiated any of the items making up the qualified expenses for purposes of the home_office deduction petitioners have claimed surprise and were not prepared at trial to substantiate these items accordingly the court kept the record open for purposes of receiving in evidence copies of petitioners’ substantiating documents with respect to insurance and utilities interest and taxes were already documented and unchallenged on the form_1040 schedule a subsequently petitioners filed a motion to supplement the record offering a revised form_8829 expenses for business use of your home marked for identification as exhibit 8-p two premium statements from fireman’s fund insurance co marked for identification as exhibit 9-p a bill showing payments for water service power and sewer for date through marked for identification as exhibit 10-p records of fire insurance from cal-vet fire insurance and tig insurance marked for identification as exhibit 11-p pages of canceled -- - checks reflecting payments of various phone bills and utilities marked for identification as exhibit 12-p pages of telephone bills marked for identification as exhibit 13-p and pages of various receipts and charge card statements purporting to show additional purchases with regard to repairs and maintenance marked for identification as exhibit 14-p many of these exhibits contained additional material written on them by petitioners respondent filed an objection to petitioners’ motion to supplement the record in the main respondent’s objections go to the weight of the proffered evidence and not to its admissibility however we sustain respondent’s objection with regard to exhibit 14-p as not being responsive to the court’s order and for lack of foundation in addition none of the handwritten material will be considered as it 1s testimonial and not self-authenticating moreover the first seven pages submitted with petitioners’ cover letter we consider as part of petitioners’ motion and not as documentation inasmuch as they are testimonial they are not admitted with regard to a home_office deduction for mrs coffman we note that her testimony generally supports the conclusion that percent of the home was used by her exclusively for her then business entitled d c enterprises a dog-grooming and breeding business for she reported a net profit from that business of dollar_figure sec_280a requires the allocation of items which would be allowed as deductions regardless of the business use of the home such as interest and taxes on the residence before allocating other items such as insurance utilities repairs etc petitioners reported real_estate_taxes of dollar_figure and mortgage interest of dollar_figure percent of which exceeds the net profit reported on mrs coffman’s schedule c accordingly we allow mrs coffman a schedule c deduction for interest and taxes for the home_office expenses of dollar_figure which amount will reduce the itemized_deductions on schedule a similarly with respect to mr coffman’s home_office we allow him percent of the itemized_deductions for real_estate tax and interest_paid as well as percent of his southern california edison expense of dollar_figure electricity and clpoa expense of dollar_figure property association dues we further allow a deduction for telephone expense for mr coffman’s business line of dollar_figure except for the interest and taxes the allowable deductions are miscellaneous_itemized_deductions subject_to the limitations set forth in sec_67 none of the other documentation submitted substantiates deductible items without further testimony and explanation petitioners did not make a habit of identifying the purpose of their checks on the memo line sec_6662 a sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code to exercise ordinary and reasonable care in the preparation of a tax_return and to keep adequate books_and_records or to substantiate items properly see sec_1 b income_tax regs the term disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs taxpayers are reguired to keep adequate books_and_records sufficient to establish the amount_of_deductions and other items required to be shown on their returns failure to maintain adequate books_and_records or to substantiate items properly constitutes negligence see sec_1_6662-3 income_tax regs notwithstanding petitioners’ belief and testimony that they made a good-faith effort to determine their income_tax_liability we hold that petitioners are liable for the accuracy-related_penalty as it pertains to the issues described above pertaining to the disallowed charitable_contributions job expenses and sec_179 deduction except as to that portion of the latter relating to the duplication occasioned by the computer error decision will be entered under rule
